
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 622
        [Docket No. 110114033-1032-01]
        RIN 0648-BA32
        Fisheries of the Caribbean, Gulf of Mexico, and South Atlantic; King and Spanish Mackerel Coastal Migratory Pelagic Fishery Off the Southern Atlantic States; Control Date
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Advanced notice of proposed rulemaking; consideration of a control date.
        
        
          SUMMARY:
          NMFS announces that it is establishing a new control date to control future access to the king and Spanish mackerel components of the coastal migratory pelagics fishery operating in the exclusive economic zone (EEZ) of the South Atlantic. If changes to the management regime are developed and implemented under the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), a control date could be used to further limit the number of participants in the fishery. This announcement is intended, in part, to promote awareness of the potential eligibility criteria for future access so as to discourage speculative entry into the fishery while the South Atlantic Fishery Management Council (Council) and NMFS consider whether and how access to the fishery should be controlled.
        
        
          DATES:
          Written comments must be received on or before 5 p.m., eastern time, March 2, 2011.
        
        
          ADDRESSES:
          You may submit comments, identified by 0648-BA32, by any one of the following methods:
          • Electronic Submissions: Submit all electronic public comments via the Federal eRulemaking Portal http://www.regulations.gov.
          
          • Fax: Attn: Karla Gore 727-824-5308.
          • Mail: Karla Gore, NMFS Southeast Regional Office, Sustainable Fisheries Division, 263 13th Avenue South, St. Petersburg, FL 33701.
          
            Instructions: All comments received are a part of the public record and will generally be posted to http://www.regulations.gov without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information.
          NMFS will accept anonymous comments (enter N/A in the required fields, if you wish to remain anonymous. Attachments to electronic comments will be accepted in Microsoft Word, Excel, WordPerfect, or Adobe PDF file formats only.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kim Iverson, Public Information Officer, South Atlantic Fishery Management Council; toll free 1-866-SAFMC-10 or 843-571-4366; kim.iverson@safmc.net.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        At the September 2010 Council meeting, the Council recommended a new control date of September 17, 2010, for king and Spanish mackerel. The Council requested a new control date for the king and Spanish mackerel components because the Gulf of Mexico Fishery Management Council is beginning to look at latent permits which may ultimately impact the Council. A previous control date for the commercial king and Spanish mackerel components had been established on June 15, 2004 (70 FR 67985). The control date would apply to persons who are contemplating fishing for king and Spanish mackerel in the EEZ of the South Atlantic region. The Council requested that this control date be published in the Federal Register to notify fishermen that if they enter such a fishery after September 17, 2010, they may not be assured of future access if the Council and/or NMFS decide to further limit entry or impose other measures to manage this segment of the coastal migratory pelagics fishery.
        
        Establishment of the new control date would allow the Council to evaluate the level of participation in the king and Spanish mackerel components of the coastal migratory pelagic fishery and address any level of overcapacity. Control dates are intended to discourage speculative entry into a fishery, as new entrants entering the fishery after the control date are forewarned that they are not guaranteed future participation in the fishery.
        Establishment of this control date does not commit the Council or NMFS to any particular management regime or criteria for entry into the coastal migratory pelagic fishery. Fishermen are not guaranteed future participation in the fishery regardless of their level of participation before or after the control date. The Council may recommend a different control date or it may recommend a management regime that does not involve a control date. Other criteria, such as documentation of landings or fishing effort, may be used to determine eligibility for participation in a limited access fishery. The Council and/or NMFS also may choose to take no further action to control entry or access to the fishery, in which case the control date may be rescinded. Any action by the Council will be taken pursuant to the requirements for fishery management plan and amendment development established under the Magnuson-Stevens Act.
        This notification also gives the public notice that interested participants should locate and preserve records that substantiate and verify their participation in the coastal migratory pelagics fishery in the South Atlantic EEZ.
        
          Classification:
        
        
          Executive Order 12866: This rule has been determined to be not significant for purposes of EO 12866.
        
          Authority:
           16 U.S.C. 1801 et seq.
          
        
        
          Dated: January 25, 2011.
          Samuel D. Rauch III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2011-2129 Filed 1-28-11; 8:45 am]
      BILLING CODE 3510-22-P
    
  